DETAILED ACTION

This office action is in response to Remarks and Amendments filed June 8, 2022 in regards to a continuing application filed July 5, 2019 claiming priority to PCT/CN2017/070111 filed January 4, 2017. Claims 1-15 have been elected without traverse.  Claims 16-22 have been withdrawn as non-elected. Claims 1, 4-6, and 11 have been amended.  Claims 18-19 have been cancelled without prejudice. Claims 1-15 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-17 and 20-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 22, 2021 hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Fischer et al. (US 2010/0234494 A1).
Fischer et al. disclose a reversible thermochromic composition comprising a carrier selected from the group consisting of a polymer, a solvent, and a wax; a reversible thermochromic system comprising (a) a compound of formula (I) and (b) a compound containing a group of the formula (II) below:
 
    PNG
    media_image1.png
    201
    271
    media_image1.png
    Greyscale
 ; and further additives such as antioxidants, light stabilizers, metal deactivators, process stabilizers, as well as other stabilizing additives.  Fischer et al. disclose a polypropylene or polyethylene powder (i.e., base polymer); the stabilizing additives of 0.05 wt.% Irganox® B215 (i.e., a processing and thermal stabilizer) and 0.5 wt.% of Chimassorb® 944 (i.e., a hindered amine light stabilizer); and 0.1 wt.% of the reversible thermochromic systems, which change color with changes in temperature and wherein the ratio of the temperature sensitive material to the stabilizer is 1:5.5 (=0.1 / (0.05+0.5)). Fischer et al. disclose color changes at 100-140°C and 90-110°C after processing at 220-230°C.
However, Fischer et al. do not teach or fairly suggest a thermochromic polymer composition comprising one or more temperature sensitive materials with a semi-reversible or reversible color change have one or more threshold temperatures ranging from about -10°C to about 70°C. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763